Citation Nr: 1646954	
Decision Date: 12/15/16    Archive Date: 12/30/16

DOCKET NO.  14-31 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for bilateral sensorineural hearing loss.

2.  Entitlement to service connection for bilateral tinnitus. 

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for a right knee disability.

5.  Entitlement to a rating in excess of 20 percent for a neck disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1983 to April 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated November 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The Veteran was afforded a travel board hearing before the undersigned Veterans Law Judge (VLJ) in May 2016.  The hearing transcript is associated with the record.

The issues of entitlement to service connection for bilateral hearing loss, a back disability, and a right knee disability and entitlement to a rating in excess of 20 percent for a neck disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Affording him the benefit of the doubt, the Veteran's tinnitus is related to in-service acoustic trauma.


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table decision). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his or her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that the Board had an inherent fact-finding ability.  Id. at 1076; see also 38 C.F.R. § 7104(a) (2015).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing, if relevant.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table decision).

Discussion - Tinnitus

The Veteran reports that he was exposed to acoustic trauma during service.  The Veteran has a current diagnosis of tinnitus, satisfying the first element of service connection.  See February 2013 VA audiology examination report and May 2013 treatment notes of Plymouth ENT.  The Board observes that the Veteran reports exposure to acoustic trauma.  For instance, in September 2013 correspondence, he reported that he worked with camera systems in an F-14 fighter jet squadron.  He reported that the camera systems were located on the underside of the jets between two engines and that he often worked on them while the jets were on the catapult readying for takeoff with both engines turning.  The Veteran's reports are competent and credible; as such, the in-service element of service connection is also granted.  

In regard to the nexus element, there are two medical opinions of record.  A February 2013 VA audiology examiner opined that the Veteran's tinnitus was not related to service.  This opinion was based in large part on the examiners finding that the tinnitus was related to hearing loss; the examiner had found that hearing loss was not related to service.  A May 2013 private treatment note of Plymouth ENT reflects that the most likely etiology of the Veteran's tinnitus, considering his age and normal hearing sensitivity, was previous noise exposure during military service.  The provider indicated that there was no way for any physician to definitely determine the cause of the Veteran's tinnitus; however, this was his professional opinion. 

Given the evidence discussed above, the Board finds that the evidence is at least in equipoise as to whether the Veteran's tinnitus is related to service.  As such, service connection is warranted.


ORDER

Service connection for tinnitus is granted.


REMAND

Back & Right Knee Disabilities

The Veteran asserts that his current back and right knee disabilities had onset during service; specifically, he reports that problems began during basic training.  The Veteran was afforded VA examinations for these claims in October 2012; the RO subsequently requested an addendum opinion clarification.  The November 2012 addendum is of record.  The rationale provided in these VA examination reports and addenda are not adequate.

The Veteran's service treatment records (STRs) reflect numerous complaints of lower extremity radicular pain that is typically attributed to low back problems.  For instance, two STRs from August 1984 reflect treatment for piriformis syndrome; one of those notes also contains a diagnosis of sciatica.  The Board observes that the October 2012 VA examination report reflects a finding of radiculopathy related to the sciatic nerve.  On remand, the RO should request an addendum medical opinion from an appropriate medical professional to discuss this evidence.  A physical examination of the Veteran is not required unless the provider deems one necessary.

In regard to the Veteran's right knee claim, the Board observes that the October 2012 VA examination report and November 2012 examination addenda are contradictory in regard to nexus.  Moreover, the nexus opinions are inadequate for the Board to properly adjudicate the claim.  After the back examination has been completed, the Veteran should be afforded another VA knee examination to determine the nature and etiology of this condition.  The examiner should be asked consider the impact of the back disability on the right knee.

Bilateral Hearing Loss & Neck Disabilities

In his May 2016 Board hearing, the Veteran testified that his hearing acuity had declined since his last VA audiology examination in February 2013.  He also suggested that the VA neck examination report did not accurately reflect his range of motion, which the Veteran asserted was significantly worse than documented.  As such, remand for new examinations is warranted.  

Any missing updated VA treatment notes should be obtained on remand.  The Veteran should be asked to identify any pertinent private treatment records that have not already been associated with the claims file.  Then the RO should attempt to obtain those records with his assistance.  Moreover, invite the Veteran to submit lay statements from himself and others regarding the claims being remanded.

The Board observes there is a document in the Veteran's electronic (VMBS) claims file dated October 2013 from the National Archives and Records Administration (NARA) which reflects the Veteran's service medical record was never complete.  This suggests that the Veteran's full STRs have not been associated with the claims file.  The RO is directed to follow all M21 procedures and 38 C.F.R. § 3.159(e) to either obtain these records or determine that they are unavailable and further attempts to obtain them would be futile.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any missing VA treatment notes and associate them with the claims file.

2.  Invite the Veteran to identify any additional medical providers who treated him for any of the claims discussed herein.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.

3.  Follow all appropriate procedures in the M21 38 C.F.R. § 3.159(e) to obtain any missing STRs.  All attempts to obtain these records should be documented in the claims file.  

4.  Notify the Veteran that he may submit lay statements from himself and from others (such as friends, neighbors, family members, etc.) who have first-hand knowledge of and/or were contemporaneously informed of the extent and severity of, treatment since service of, and/or ongoing symptoms of his claimed bilateral hearing loss, right knee disability, back disability, and neck disability.  He should be provided an appropriate amount of time to submit this lay evidence

5.  After updated records have been associated with the claims file, schedule the Veteran for a VA audiology examination to determine the current nature and severity of his claimed bilateral hearing loss.  A medical nexus opinion should be requested and all opinions should be supported by sufficient rationale.

6.  After updated records have been associated with the claims file, request an addendum medical opinion with an appropriate medical provider regarding the nature and etiology of the Veteran's back disability.  A physical examination is not required unless the provider deems one necessary.  The entire claims file and a copy of this REMAND must be made available to and reviewed by the provider.  The provider is asked to review all of the evidence and answer the following inquiries:

(a) Is it at least as likely as not that the Veteran's symptoms related to piriformis syndrome and sciatica during service were manifestations of a low back pathology?

(b) Is it at least as likely as not that the Veteran suffered from a back pathology during service, either prior to or after the 1988 motor vehicle accident?

(c) Is it at least as likely as not that the Veteran's currently diagnosed ankylosing spondylosis had onset during service or is otherwise related to an event of service, to include the 1988 motor vehicle accident? 

(d) Is it at least as likely as not that the Veteran's current low back disability and pain is related to, or represents a progression of, his service-connected neck disability? 

Rationale must be provided for all opinions provided.  Citation to appropriate medical treatise literature is encouraged, but not required. 

7.  After updated records have been associated with the claims file, schedule the Veteran a VA cervical spine examination to determine the current nature and severity of his service-connected neck disability.   All of the Veteran's symptoms and complaints of pain should be documented in a complete cervical spine disability benefits questionnaire (DBQ). 

8.  After updated records have been associated with the claims file, schedule the Veteran a VA right knee examination to determine the nature and etiology of any diagnosed right knee conditions.  In this regard, the Board notes that correspondence from private provider Dr. T.D. dated May 2013 reflects a diagnosis of right knee arthritis.  This should be discussed in addition to the Veteran's diagnosis of a meniscus tear.  

(e) Is it at least as likely as not that the Veteran's complaints of right knee pain during service were a manifestation of his later-diagnosed current right knee disability(ies)?

(f) Is it at least as likely as not that the Veteran suffered from a right knee pathology during service, either prior to or after the 1988 motor vehicle accident?  Please consider any relevant lay statements in answering this inquiry.

(g) Is it at least as likely as not that the Veteran's current right knee disability(ies) had onset during service or is otherwise related to an event of service, to include the 1988 motor vehicle accident?

(h) Is it at least as likely as not that the Veteran's current right knee disability(ies) is related to his back disability or service-connected neck disability? 

The entire claims file and a copy of this REMAND must be made available to and reviewed by the examiner.  All of the Veteran's symptoms and complaints of pain should be documented and all pertinent tests should be conducted.  A medical nexus opinion is requested and should be supported by sufficient rationale. 

9. Then, after taking any additional development deemed necessary, readjudicate the claim and issue a Supplemental Statement of the Case, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


